ORDER

PER CURIAM.
Appellant appeals the judgment of the Probate Court of the city of St. Louis which denied his petition for attorney’s fees against the Estate of Joseph J. Gan-gloff. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their use only, explaining the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).